Exhibit 99.1 Nevro Reports First Quarter 2017 Financial Results Redwood City, Calif., May 8, 2017 - Nevro Corp. (NYSE: NVRO), a global medical device company that is providing innovative evidence-based solutions for the treatment of chronic pain, today reported financial results for the three months ended March 31, 2017. First Quarter Highlights: • Achieved revenue of $68.4 million in the first quarter of 2017, an increase of 64% as reported, over the same period of the prior year o U.S. revenue of $53.1 million in the first quarter of 2017, an increase of 80% over the prior year o International revenue of $15.3 million in the first quarter of 2017, an increase of 30% in constant currency and 26% on an as-reported basis, both over the same period of the prior year • Initiated controlled commercial launch of Surpass™ surgical leads for the Senza® Spinal Cord Stimulation (SCS) System • Presented on clinical and scientific progress at the 2017 North American Neuromodulation Society (NANS) meeting First Quarter Financial Results
